AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                                                                                                                              FILED
                                                                                                                       EAS//iS. DISTRICT COURT
                       Sbcct I                                                                                               RN DISTRICT ARKANSAS




                                                                          )
                UNITED STATES OF AMERICA                                  )       JUDGMENT IN A CRIMINAL CASE
                                   v.                                     )
                                                                          )
                 RODNEY ADAM HURDSMAN                                             Case Number: 4: 17CR00275-01 JLH
                                                                          )
                                                                          )       USM Number: 26372-177
                                                                          )
                                                                          )        Blake Hendrix
                                                                          )       Dcfc:ndant's Attorney
THE DEFENDANT:
liZI pleaded guilty to count(s)         Count 1s of Superseding Indictment

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
  18 U.S.C. § 2113                  Aiding and abetting bank robbery, a Class C felony                       6/16/2014                    1s




       The defendant is sentenced as provided in pages 2 through         - -8 - -        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant bas been found not guilty on count(s)
liZI Count(s)    Counts 1, 2; and 2s, 3s                D   is     liZI are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 (jays of any: change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments ~sed by this jud81JlC!lt are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material clianges in economtc circumstances.

                                                                          9/24/2019




                                                                          J. Leon Holmes, United States District Judge
                                                                         Name and Title of Judge


                                                                          9/24/2019
                                                                         Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                       Judgment - Page   --=2'--   of   8
 DEFENDANT: RODNEY ADAM HURDSMAN
 CASE NUMBER: 4:17CR00275-01 JLH

                                                             IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  71 MONTHS - SEE NEXT PAGE




     lilf   The court makes the following recommendations to the Bureau of Prisons:

  The Court recommends the defendant participate in residential substance abuse treatment, mental health counseling, and
  educational and vocational programs during incarceration.



     liZI   The defendant is remanded to the custody of the United States Marshal.

     D      The defendant shall surrender to the United States Marshal for this district:

            D   at                                 D a.m.        D p.m.       on

            D   as notified by the United States Marshal.

     D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            D   before 2 p.m. on

            D   as notified by the United States Marshal.

            D   as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                          to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                    UNITED STA1ES MARSHAL



                                                                            By---------------------
                                                                                                 DEPUTY UNITED STA1ES MARSHAL
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sbcct 2 - Imprisonment

                                                                                                     Judgment-Page   -=2-      of       7
 DEFENDANT: RODNEY ADAM HURDSMAN
 CASE NUMBER: 4:17CR00275-01 JLH

                                                             IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  71 MONTHS. Pursuant to U.S.S.G. § 5G1 .3, Application Note 4(8), the sentence of 71 months for the instant offense shall commence on
  the earlier of (i) when the defendant is released from the undischarged term imposed in Wise County, Texas, case no. CR17-817; or (ii) on
  August 23, 2021. This sentence will be fully consecutive if the defendant is released on the Wise County, Texas, conviction on or before
  August 23, 2021. It will be partially concurrentl the defendant is released on the Wise County, Texas, conviction before-fugust 23, 2021. ~
                                                  ~ ~~, ~ T a                                                                               °'I""'
     !ill   The court makes the following recommendations to the Bureau of Prisons:                             rJ.e r~~~                     ~
                                                                                                                       q5,t_                  ~
  The Court recommends the defendant participate in residential substance abuse treatment, mental health counseling, and                      ~
  educational and vocational programs during incarceration.                                                                                   ~


                                                                                                                                               ~
     liZI The defendant is remanded to the custody of the United States Marshal.
                                                                                                                                    } i, i'
     D The defendant shall surrender to the United States Marshal for this district:
            D at
                     --------- D                      a.m.     D p.m.      on                                                       }t ~-
            0 as notified by the United States Marshal.
                                                                                                                                    t   1 !'
     0 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:                ~~t
            D before 2 p.m. on                                                                                                      ~ --J y
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.
                                                                                                                                    ~f"
                                                                                                                                    9 l ?
                                                                                                                                    ~i~kY
 I have executed this judgment as follows:
                                                                  RETURN
                                                                                                                                    -~J:
                                                                                                                                     .
                                                                                                                                        ~
                                                                                                                                        ~    t~
                                                                                                                                        ~~
                                                                                                                                        ,-
            Defendant delivered on                                                     to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                          By---------------------
                                                                                             DEPU1Y UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 2A - Imprisonment
                                                                                         Judgment-Page    3    of   -~8__
DEFENDANT: RODNEY ADAM HURDSMAN
CASE NUMBER: 4:17CR00275-01 JLH

                                           ADDITIONAL IMPRISONMENT TERMS
 71 MONTHS. Pursuant to U.S.S.G. § 5G1 .3, Application Note 4(8), the sentence of 71 months for the instant offense
 shall commence on the earlier of (i) when the defendant is released from the undischarged term imposed in Wise County,
 Texas, case no. CR17-817; or (ii) on August 23, 2021. This sentence will be fully consecutive if the defendant is released
 on the Wise County, Texas, conviction on or before August 23, 2021. It will be partially concurrent and partially
 consecutive if the defendant is released on the Wise County, Texas, conviction before the seventy-first month after August
 23, 2021. If the defendant is incarcerated on the Wise County, Texas, conviction more than 71 months after August 23,
 2021, this sentence will be fully concurrent.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                           Judgment-Page   4    of        8
DEFENDANT: RODNEY ADAM HURDSMAN
CASE NUMBER: 4:17CR00275-01 JLH
                                                         SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     THREE (3) YEARS




                                                     MANDATORY CONDITIONS

1.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check ifapplicable)
4.      D     You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
              restitution. (check if applicable)
5.      !if   You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.      D     You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
              directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
              reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.      D     You must participate in an approved program for domestic violence. (check ifapplicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18) Judgment in a Criminal Cue
                     Sheet 3A- Supcmscd Release
                                                                                               Judgment-Page _     ___.;:5'---_   of   ---=8___
DEFENDANT: RODNEY ADAM HURDSMAN
CASE NUMBER: 4:17CR00275-01 JLH

                                     STANDARD CONDITIONS OF SUPERVISION
As part of yom supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for yom behavior while on supervision and identify the minimum tools needed by probation
officers to keep infonned, report to the court about, and bring about improvements in yom conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 holll"S of yom
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by yom probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about yom living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      holll"S of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at yom home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions ofyom supervision that he or she observes in plain view.
7.    You must work full time (at least 30 holll"S per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about yom work (such as yom position or yom job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 holll"S of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 holll"S.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date - - - - - - - - - - -
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sbcct 3B - Supervised Release
                                                                                             Judgment-Page     6     of          8
DEFENDANT: RODNEY ADAM HURDSMAN
CASE NUMBER: 4:17CR00275-01 JLH

                                   ADDITIONAL SUPERVISED RELEASE TERMS
14) The defendant must participate under the guidance and supervision of the probation office in a substance abuse
treatment program which may include drug and alcohol testing, outpatient counseling, and residential treatment. The
defendant must abstain from the use of alcohol during treatment. The defendant will pay for the cost of treatment at the
rate of $1 O per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the
probation office. In the event the defendant is financially unable to pay for the cost of treatment, the co-pay requirement
will be waived.

15) The defendant must participate in a mental health treatment program under the guidance and supervision of the
probation office. The defendant will pay for the cost of treatment at the rate of $1 O per session, with the total cost not to
exceed $40 per month, based on ability to pay as determined by the probation office. In the event the defendant is
financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

16) The defendant must provide the probation officer with access to any requested financial information (including
unexpected financial gains) and authorize the release of any financial information. The probation office may share financial
information with the U.S. Attorney's Office.

17) The defendant may not incur new credit charges or open additional lines of credit without approval of the probation
officer unless all criminal penalties have been satisfied.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet S - Criminal Monetary Penalties
                                                                                                       Judgment-Page    _..._7_     of        8
 DEFENDANT: RODNEY ADAM HURDSMAN
 CASE NUMBER: 4:17CR00275-01 JLH
                                              CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                 JVTA Assessment*                 Fine                        Restitution
 TOTALS             S 100.00                   S 0.00                            S 0.00                      S 12,321.75


 0     The determination of restitution is deferred until
                                                             - - - - • An A.mended Judgment in a Criminal Case (A0245C) will be entered
       after such determination.

 i{i The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportion~ P.a}'l!!CD.t, unless ~ e d otherwise in
       the priority order or ~tage payment column below. However, pursuant to 18 U.S.C. § 3664(.t), all nonfederal victims must be paid
       before the United States is p111d.

 Name of Payee                                                      Total Loss**             Restitution Ordered             Priority or Percentage
  Malvern National Bank                                                                                    $12,321.75




 TOTALS                              $         0.00                          $                  12,321.75
                                         -------  -                              ---------
 0      Restitution amount ordered pursuant to plea agreement $
                                                                       ---------
 0      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(8).

 i{i    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        i{i the interest requirement is waived for the        O fine     i{i restitution.
        O the interest requirement for the        O    fine     •    restitution is modified as follows:

 • Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 •• Findings for the total amount oflosses are req!l,ired under Chapters 109A, 110, l lOA, and 113A ofTitle 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 6 - Schedule of Payments
                                                                                                         Judgment -Page       8      of       8
DEFENDANT: RODNEY ADAM HURDSMAN
CASE NUMBER: 4:17CR00275-01 JLH

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A     ill    Lump sum payment of$         12,421.75          due immediately, balance due

             •    not later than _ _ _ _ _ _ _ _ _ ,or
             D    in accordance with D C, D D,   D E,or                     D Fbelow; or
B     D Payment to begin immediately (may be combined with               D C,        D D, or      D F below); or
C     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
                           (e.g., months or years), to commence_ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
            _ _ _ _ _ (e.g., months or years), to commence    _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

E     D Payment during the term of supervised release will commence within _____ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     ill    Special instructions regarding the payment of criminal monetary penalties:
              Restitution is due immediately, and any unpaid balance will be payable during incarceration and supervised
              release. During incarceration, the defendant must pay 50 percent per month of all funds that are available to him.
              During residential reentry placement, payments will be 10 percent of the defendant's gross monthly income.
              Beginning the first month of supervised release, payments will be 1O percent per month of the defendant's monthly
              gross income. Interest is waived.
Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal mone!MYpenalties is due during
the period of imprisonment. All criminal mon~ penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



~     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.
       Restitution will be joint and several with any other person who has been or will be convicted on an offense for which
       restitution to the same victim on the same loss is ordered.



D The defendant shall pay the cost of prosecution.
D The defendant shall pay the following court cost(s):
D The defendant shall forfeit the defendant's interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
